Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-15, 17-20 are allowed.
Claims 1, 7 and 13 are mended as follows:
1. (Currently Amended) A computer-implementable method for performing a
workload analysis operation, comprising:
receiving workload data from a data source;
defining a plurality of workload seeds, each of the plurality of workload seeds defining a
particular type of workload; 
	identifying a particular infrastructure configuration using the workload data and the
plurality of workload seeds, the identifying the particular infrastructure
configuration comprises computing distances between a plurality of infrastructure
configurations and the plurality of workload seeds; and
determining a workload seed closest to at least one of the ; 
establish preliminary associations between workload seeds and infrastructure configurations having shortest distances;
if workloads conform to platform parameter, finalize workload associations;
if workloads do not conform platform parameter, apply infrastructure configuration rules to change workload associations.



7. (Currently Amended) A system comprising: 
a processor; 
a data bus coupled to the processor; and
 a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:
 receiving workload data from a data source; defining a plurality of workload seeds, each of the plurality of workload seeds defining a particular type of workload; 
 identifying a particular infrastructure configuration using the workload data and the plurality of workload seeds, the identifying the particular infrastructure configuration comprises computing distances between a plurality of infrastructure configurations and the plurality of workload seeds; and, 
determining a workload seed closest to at least one of the pluralities of infrastructure configurations; 
establish preliminary associations between workload seeds and infrastructure configurations having shortest distances;
if workloads conform to platform parameter, finalize workload associations;
if workloads do not conform platform parameter, apply infrastructure configuration rules to change workload associations.



receiving workload data from a data source;
defining a plurality of workload seeds, each of the plurality of workload seeds defining a particular type of workload; 
identifying a particular infrastructure configuration using the workload data and the
plurality of workload seeds, the identifying the particular infrastructure configuration comprises computing distances between a plurality of infrastructure configurations and the plurality of workload seeds; and,
determining a workload seed closest to at least one of the pluralities of infrastructure configurations; 
establish preliminary associations between workload seeds and infrastructure configurations having shortest distances;
if workloads conform to platform parameter, finalize workload associations;
if workloads do not conform platform parameter, apply infrastructure configuration rules to change workload associations.

Reasons for Allowance
Claims 1-3, 5-9, 11, 12, 12, 13, 14, 15 and 17-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2007/0256058 discloses a rule database 518 storing a cost policy having multiple pricing rules and/or a customer database 520 storing records associated with the customers (such as the customers' subscribing services) may reside in the server 502, such as in the memory 510 or the storage 506, and/or in a remote storage device 522, from 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … determining a workload seed closest to at least one of the pluralities of infrastructure configurations;  establish preliminary associations between workload seeds and infrastructure configurations having shortest distances; if workloads conform to platform parameter, finalize workload associations; if workloads do not conform platform parameter, apply infrastructure configuration rules to change workload associations. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195